Case 2:16-cr-20240-LJM-DRG ECF No. 52, PageID.396 Filed 03/11/21 Page 1 of 7




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

 UNITED STATES,

        Plaintiff,                                   Case No. 16-20240
                                                     Honorable Laurie J. Michelson
 v.

 DAVID RUSSELL BYFORD,

        Defendant.


                     OPINION AND ORDER DENYING DEFENDANT’S
                     MOTION FOR COMPASSIONATE RELEASE [47]


       David Byford violated his conditions of supervised release by assaulting his wife. He was

sentenced to a year and a day in prison. Having served only about half of that sentence, Byford

now seeks compassionate release. He is understandably concerned about the dangers posed to

inmates confined in close quarters during the coronavirus pandemic. Byford contends that, as a

result of his hypertension and chronic obstructive pulmonary disorder (COPD), he is at risk for

serious illness should he contract the coronavirus. But as the government points out, he also poses

a significant risk to the community, especially his family, should he be released early. An

evaluation of the relevant sentencing factors under 18 U.S.C. § 3553(a) does not support a grant

of compassionate release. The motion is DENIED.

                                                I.

       In 2017, Byford was sentenced to 48-months in prison after pleading guilty to being a felon

in possession of a firearm arising out of a domestic dispute incident. (ECF Nos. 26, 32.) More

specifically, police officers responded to a domestic violence complaint after Byford was at the

residence of a woman (his wife) who had a personal protection order against him. (ECF No. 1,


                                                     1
Case 2:16-cr-20240-LJM-DRG ECF No. 52, PageID.397 Filed 03/11/21 Page 2 of 7




PageID.4.) Officers subsequently located Byford in a nearby parking lot. Byford was in possession

of a semi-automatic, 9mm pistol. (Presentence Report, ¶ 10.) At the time, Byford had prior felony

convictions for assault with a dangerous weapon and domestic violence. (ECF No. 26, PageID.93.)

       Byford’s lengthy history of domestic violence has been summarized throughout the course

of this case. (See, e.g., ECF No. 28.) It is detailed again in the government’s response brief. (ECF

No. 50.) For instance, in late 2009, Byford slammed his then girlfriend into a truck during an

argument. (ECF No. 50, PageID.192.) In July 2014, his wife’s two young children ran to the

neighbor’s house for help. (Id.) When police arrived, they found Byford choking his wife while

holding a knife and possessing three others. (Id.) This was just one of many times the police were

called to the wife’s residence due to domestic violence. Just a few months later, another incident

occurred where Byford assaulted his wife, and the children were found hiding in a closet. (Id.)

More incidents occurred in 2015, during which his wife obtained the PPO—ultimately culminating

in the incident that formed the basis of the felon in possession charge.

       On February 22, 2017, Byford was sentenced to 48-months’ imprisonment and three years

of supervised release. (ECF No. 32.) This was pursuant to the parties’ Rule 11 plea agreement.

(ECF NO. 26.) Byford’s supervised release began on October 29, 2019.

       Less than seven months later, on May 11, 2020, a violation report was filed. (ECF No. 33.)

The report was based on Byford’s April 24, 2020 arrest for misdemeanor assault. (Id.) This was

Byford’s third arrest for domestic violence in seven months. (ECF No. 50, PageID.195–196.)

Byford and his pregnant wife got into an argument after he returned home from going to a liquor

store rather than to Walmart, and he pushed her to the floor in the bathroom. (Id.) Notably,

Byford’s wife had obtained a PPO against him just days before this incident, but it had not yet




                                                 2
Case 2:16-cr-20240-LJM-DRG ECF No. 52, PageID.398 Filed 03/11/21 Page 3 of 7




been served. (ECF No. 39, PageID.144.)1 When Byford was advised about the PPO, he allegedly

told police that he did not plan to obey it. (Id. at PageID.145.)

       On September 3, 2020, the magistrate judge ordered Byford detained pending the

supervised release violation hearing. (ECF No. 39.) At the detention hearing, “the government

proffered that Byford has been involved in 13 different incidents of domestic violence, with 8 of

those against his wife . . . Officers have observed bruising on Byford’s wife, and on one occasion,

found her with a split lip and bloody face. Children in the home have reported being terrified by

Byford’s assaultive conduct.” (Id. at PageID.144.) Byford ultimately admitted the violation and

was sentenced on September 11, 2020, to a year and a day in prison. (ECF No. 41.)

       About half-way into his sentence, Byford now seeks compassionate release. (ECF No. 47.)

He describes the near impossibility of being able to take the recommended precautions to protect

against the highly contagious and deadly coronavirus. (ECF No. 47, PageID.177–178.) Byford

also claims that underlying health conditions put him at increased risk of severe illness from

COVID-19, including hypertension and COPD, and that the 18 U.S.C. § 3553(a) factors weigh in

favor of release. (Id. at 178, 182–183.) The government opposes the request, arguing that while

Byford’s underlying medical conditions qualify as extraordinary and compelling reasons, his

release would be inconsistent with the § 3553(a) factors. (ECF No. 50.) The parties’ positions are

adequately briefed and the motion can be decided without further argument. E.D. Mich. LR 7.1(f).

                                                 II.

       A district court generally “may not modify a term of imprisonment once it has been

imposed.” 18 U.S.C. § 3582(c). One exception to this rule is compassionate release. Where a




       1
       The government’s response details numerous additional incidents of domestic violence
(ECF No. 50, PageID.195–196), but no violation report was issued based upon them.
                                                  3
Case 2:16-cr-20240-LJM-DRG ECF No. 52, PageID.399 Filed 03/11/21 Page 4 of 7




defendant has exhausted his administrative remedies or waited 30 days after the warden’s receipt

of a compassionate release request, a district court may reduce a defendant’s sentence if the court

finds that “extraordinary and compelling reasons” warrant a reduction; that a reduction is

“consistent with applicable policy statements issued by the Sentencing Commission” set forth in

U.S.S.G. § 1B1.13; and that the § 3553(a) factors, to the extent they apply, support a reduction. 18

U.S.C. § 3582(c)(1)(A). But with defendant-filed motions for release, the Court may now “skip

step two of the § 3582(c)(1)(A) inquiry,” meaning it need not consider § 1B1.13 when ruling on

those motions. United States v. Jones, 980 F.3d 1098, 1111 (6th Cir. 2020). “And, in the absence

of an applicable policy statement for inmate-filed compassionate-release motions, district courts

have discretion to define ‘extraordinary and compelling’ on their own initiative.” Id. The Sixth

Circuit has also clarified that “district courts may deny compassionate-release motions when any

of the . . . prerequisites listed in § 3582(c)(1)(A) is lacking and do not need to address the others.”

United States v. Elias, 984 F.3d 516, 519 (6th Cir. 2021).

                                                  A.

       The statutory exhaustion requirement is mandatory. See United States v. Alam, 960 F.3d

831, 832 (6th Cir. 2020). Byford advises that he submitted a request to the warden for

compassionate release on December 17, 2020, which was denied on January 16, 2021. (ECF No.

47, PageID.175.) The government acknowledges that Byford has exhausted his administrative

remedies. (ECF No. 50, PageID.206.)

                                                  B.

       Byford must demonstrate “extraordinary and compelling reasons” to justify his early

release.




                                                  4
Case 2:16-cr-20240-LJM-DRG ECF No. 52, PageID.400 Filed 03/11/21 Page 5 of 7




       Byford’s focus is being detained in the close quarters of a federal prison facility during the

coronavirus pandemic while suffering from certain underlying medical conditions. At the time of

Byford’s sentencing, he “denied any serious or chronic illnesses in the last ten years, with the

exception of a car accident in July 2013, in which he suffered several herniated discs in his back

and neck.” (Presentence Report, ¶ 48.) More recently, though, he has been diagnosed with

hypertension and COPD. (ECF No. 47, PageID.178; ECF No. 50, PageID.207; ECF No. 51-5.)

According to the Centers for Disease Control and Prevention, the COPD puts Byford at increased

risk for severe illness from COVID-19 while the hypertension may put him at such risk. CDC,

People with Certain Medical Conditions, https://perma.cc/2TBF-TKTB. Since Byford has served

about 50 percent of his sentence, is in the process of being transferred to a facility with a number

of inmates and staff presently positive for COVID-19 (ECF No. 47, PageID.177), and the

“government agrees that Byford’s circumstances qualify as ‘extraordinary and compelling

reasons’” (ECF No. 50, PageID.208), the Court will find this requirement satisfied.

                                                C.

       The same cannot be said, however, for the evaluation of the § 3553(a) factors, which the

Court has already done twice in prior proceedings: at the sentencing for the underlying offense and

for the supervised release violation. See United States v. Ruffin, 978 F.3d 1000, 1008–09 (6th Cir.

2020) (“We have repeatedly recognized that district courts may deny relief under the § 3553(a)

factors even if ‘extraordinary and compelling reasons would otherwise justify relief.”).

       Not all the factors completely cut against release. As part of this case Byford has received

some treatment for his substance abuse, anger management, and mental health issues. Byford

advises that “he did not receive mental health counseling or effective treatment while inside the

Bureau of Prisons” and that he likely “has better access to such services through the Probation



                                                 5
Case 2:16-cr-20240-LJM-DRG ECF No. 52, PageID.401 Filed 03/11/21 Page 6 of 7




Department” which he could obtain if released now. (ECF No. 47, PageID.183.) Byford’s lack of

treatment during his time with the BOP is unfortunate, but only adds to the concern about the

protection of the public.

       And those concerns are dispositive here. Byford is a serial domestic abuser. (See ECF No.

50.) This permeates his history and characteristics and the nature and circumstances of his

underlying offenses. He was convicted of misdemeanor domestic violence in 2009; felony assault

with a dangerous weapon in September 2014; domestic violence (third offense) in November 2014;

and then in 2015, the original state charges—for felony aggravated stalking, felony domestic

violence (third offense), and felony weapons—became the federal conviction for felon in

possession. The supervised release violation also involved assaulting his wife. He has inflicted

significant harm and pain with his hands alone, but he has also been armed with knives and a

firearm, the latter of which he illegally possessed after being convicted of a felony. He has terrified

and terrorized the women in his life and their children. Prior probation and short jail sentences

have not deterred Byford’s conduct nor, apparently, did the longer 48-month prison sentence. He

has violated personal protection orders, state court probation conditions, and federal court

supervised release conditions. Most recently, he had three disciplinary incidents in prison for

fighting. (ECF No. 50-2.) There has been no deterrence or respect for the law and the Court has

no confidence that Byford would comply with release conditions now, including any necessary

COVID-19 protocols.

       Throughout the course of this case, the Court has expressed its concern for the safety of

Byford’s wife and children. Byford remains a danger to them, and the community at large. When

considering Byford’s history and characteristics and the nature and circumstances of the offense,

as well as the need to promote respect for the law and to provide adequate deterrence, just



                                                  6
Case 2:16-cr-20240-LJM-DRG ECF No. 52, PageID.402 Filed 03/11/21 Page 7 of 7




punishment, and protection of the public, compassionate release is not warranted. Byford’s motion

is DENIED.

       IT IS SO ORDERED.

       Dated: March 11, 2021


                                            s/Laurie J. Michelson
                                            LAURIE J. MICHELSON
                                            UNITED STATES DISTRICT JUDGE




                                               7
